Citation Nr: 1812432	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

Veteran served on active duty from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that granted the Veteran service connection for bilateral hearing loss disability, and assigned a noncompensable disability rating.

In November 2017, the Veteran testified at Board hearing before the undersigned Veterans Law Judge.  Subsequent to the hearing, he obtained a representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required before the claim is decided in order to fulfill VA's duty to assist the Veteran.  38 C.F.R. § 3.159 (2017).

In November 2017 testimony, the Veteran indicated that his bilateral hearing loss disability is currently worse than reflected by the most recent VA examination conducted in June 2015.  He testified that at his job, he cannot hear people talk around a large table at staff meetings.  He always has to ask his wife what she said.  He reported that he is beginning to worry about getting hearing aids as he gets older because he has heard that poor hearing affects dementia.  He has a memory problem and he does not know whether this is related to his hearing loss.  He does get complaints because he turns up the television or talks too loud.  At his job as a prison counselor, his patients speak up when they work with him.  He also reported that he may have had additional audiological treatment and or consultation for hearing aids at a facility referred to as Shenandoah, out of the Omaha VA, but he could not remember the specifics.  

In light of the information provided by the Veteran regarding a greater severity of his bilateral hearing loss disability, the Board finds that a current VA audiology examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, updated VA treatment records for bilateral hearing loss, to include any treatment records for which the VA referred the Veteran out to non-VA providers, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, to include records from any non-VA providers to which the Veteran was referred by VA, including any facilities identified by the Veteran.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  Relevant records and the claims file must be made available to the examiner. 

The examiner's attention is also directed to the testimony noted herein.

3.  Conduct any other development deemed warranted to address all of the Veteran's contentions.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




